Case 1:21-cv-00409-PAE Document 29 Filed 07/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHANA BERMAN,

Plaintiff, 21 Civ. 409 (PAE)
-\Y-
ORDER
EQUIFAX INFORMATION SERVICES, LLC,
EXPERIAN INFORMATION SOLUTIONS, INC., &
CITIBANK, N.A.,

Defendants.

 

 

PAUL A, ENGELMAYER, District Judge:

The Court having been advised by the parties that all claims asserted herein have been
settled in principle as to defendants Citibank N.A. and Equifax Information Services, LLC, Dkts.
27, 28, it is ORDERED that the above-entitled action is hereby dismissed and discontinued
without costs, and without prejudice to the right to reopen the action within 30 days of the date
of this Order as to defendants Citibank N.A. and Equifax Information Services, LLC, if the
settlements are not consummated.

To be clear, any application to reopen must be filed within 30 days of this Order; any
application to reopen filed thereafter may be denied solely on that basis. Further, if the parties
wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,
they must submit the settlement agreement to the Court within the same 30-day period to be “so
ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for
Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a
settlement agreement unless it is made part of the public record. Any proposed order approving

the settlement agreement that secks the Court’s continued jurisdiction should either (1) expressly

 
Case 1:21-cv-00409-PAE Document 29 Filed 07/26/21 Page 2 of 2

state that the Court retains jurisdiction to enforce the agreement or (2) incorporate the terms of
the settlement agreement in the order.

The Clerk of Court is respectfully directed to terminate defendants Citibank N.A. and
Equifax Information Services, LLC.

SO ORDERED,

fark Re Engel.

 

PAUL A. ENGELMAYER
United States District Judge
Dated: July 26, 2021

New York, New York

 
